AO 245B-CAED (Rev. 02/2018) Sheet 1 - Judgment in a Criminal Case



                            UNITED STATES DISTRICT COURT
                                               Eastern District of California
               UNITED STATES OF AMERICA                               JUDGMENT IN A CRIMINAL CASE
                          v.                                          Case Number: 1:18MJ00001-001
                   GREGORY DIGGINS                                    Defendant's Attorney: Matt Bockmon, Assistant Federal Defender

THE DEFENDANT:
     pleaded guilty to count 3 of the Information.
     pleaded nolo contendere to count(s)      , which was accepted by the court.
     was found guilty on count(s)     after a plea of not guilty.
The defendant is adjudicated guilty of these offenses:
See next page.

       The defendant is sentenced as provided in pages 2 through 5 of this judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.

     The defendant has been found not guilty on count(s)      .
     Count 1 and 2 dismissed on the motion of the United States.
     Indictment is to be dismissed by District Court on motion of the United States.
     Appeal rights given.                      Appeal rights waived.

        It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If
ordered to pay restitution or fine, the defendant must notify the court and United States attorney of material changes in economic
circumstances.
                                                                      10/30/2018
                                                                      Date of Imposition of Judgment
                                                                      /s/ Jeremy D. Peterson
                                                                      Signature of Judicial Officer
                                                                      Jeremy D. Peterson, United States Magistrate Judge
                                                                      Name & Title of Judicial Officer
                                                                      10/31/2018
                                                                      Date
AO 245B-CAED (Rev. 02/2018) Sheet 1 - Judgment in a Criminal Case
DEFENDANT: GREGORY DIGGINS                                                              Page 2 of 5
CASE NUMBER: 1:18MJ00001-001

                                                                                    Count
Title & Section                       Nature of Offense             Offense Ended
                                                                                    Number
36 CFR § 2.34(a)(1)                   Disorderly conduct            1/1/2018        3
AO 245B-CAED (Rev. 02/2018) Sheet 4 - Misdemeanor Probation
DEFENDANT: GREGORY DIGGINS                                                                                                       Page 3 of 5
CASE NUMBER: 1:18MJ00001-001

                                                              PROBATION
The defendant is hereby sentenced to probation for a term of: 18 months unsupervised probation to be completed 4/30/2020 .

If this judgment imposes a fine, special assessment, processing fee or restitution, it is a condition of probation that defendant pay in
accordance with the Schedule of Payments sheet of this judgment.

While on probation, the defendant shall be subject to and must comply with the following conditions of probation:

                                                  CONDITIONS OF PROBATION
1.    The defendant's probation shall be unsupervised by the probation office.
2.    The defendant is ordered to obey all federal, state, and local laws.
3.    The defendant shall notify the court and the government officer within seven days of any change in the defendant's address. If
      represented, the defendant shall provide such notice through counsel.
4.    The defendant shall pay a fine of $990.00, restitution in the amount of $30.00 and a special assessment of $10.00 for a total
      financial obligation of $1030.00 which shall be paid in full by 11/30/2018. Payment shall be made payable to the Clerk,
      U.S.D.C., and mailed to:

          CLERK U.S.D.C.
          2500 Tulare Street, Rm 1501
          Fresno, CA 93721
5.    The defendant shall personally appear for a probation review hearing on March 24, 2020, at 10:00 a.m., before U.S. Magistrate
      Judge Peterson. Shortly before this hearing, if the defendant has successfully complied with the terms of probation, he may
      request that the probation review hearing be vacated, and that his term of probation be immediately terminated. If represented,
      the defendant shall make any such request through counsel.
6.    The defendant shall advise the court and the government officer within seven days of being charged, cited or arrested for any
      alleged violation of law. If represented, the defendant shall provide such notice through counsel.
7.    The defendant shall complete a 52 week approved program for domestic violence. The defendant is to submit proof of
      completion to the court and government officer prior to the defendant's probation review hearing. If the defendant is
      represented, the defendant shall submit such information through counsel.
8.    The defendant shall not harass, assault, threaten, or stalk the victim witness in this case, P.T.
AO 245B-CAED (Rev. 02/2018) Sheet 5 - Criminal Monetary Penalties
DEFENDANT: GREGORY DIGGINS                                                                                                         Page 4 of 5
CASE NUMBER: 1:18MJ00001-001

                                              CRIMINAL MONETARY PENALTIES

         The defendant must pay the total criminal monetary penalties under the Schedule of Payments on Sheet 6.

                                                         Assessment                         Fine                    Restitution
         TOTALS                                            $10.00                          $990.00                   $30.00
       The determination of restitution is deferred until           . An Amended Judgment in a Criminal Case (AO 245C) will be entered
       after such determination.

       The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

       If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified
       otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal
       victims must be paid before the United States is paid.

Name of Payee                                                Total Loss*        Restitution Ordered Priority or Percentage
P.T.                                                                 $0.00                        $30.00
Totals                                                       $____                                $30.00
       Restitution amount ordered pursuant to plea agreement $

       The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before
       the fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be
       subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

       The court determined that the defendant does not have the ability to pay interest and it is ordered that:

             The interest requirement is waived for the                fine         restitution

             The interest requirement for the               fine         restitution is modified as follows:


       If incarcerated, payment of the fine is due during imprisonment at the rate of not less than $25 per quarter and payment shall be
       through the Bureau of Prisons Inmate Financial Responsibility Program.

       If incarcerated, payment of the restitution is due during imprisonment at the rate of not less than $25 per quarter and payment
       shall be through the Bureau of Prisons Inmate Financial Responsibility Program.
*Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed
on or after September 13, 1994, but before April 23, 1996.
AO 245B-CAED (Rev. 02/2018) Sheet 6 - Schedule of Payments
DEFENDANT: GREGORY DIGGINS                                                                                                        Page 5 of 5
CASE NUMBER: 1:18MJ00001-001

                                                     SCHEDULE OF PAYMENTS
         Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

A.               Lump sum payment of $ 1,030.00
                          Not later than 11/30/2018 .
                          in accordance            C,        D,        E,or            F below; or
B.               Payment to begin immediately (may be combined with               C,           D,     or    F below); or

C.               Payment in equal    (e.g. weekly, monthly, quarterly) installments of $       over a period of      (e.g. months or
                 years), to commence     (e.g. 30 or 60 days) after the date of this judgment; or

D.               Payment in equal    (e.g. weekly, monthly, quarterly) installments of $    over a period of      (e.g. months or
                 years), to commence     (e.g. 30 or 60 days) after release from imprisonment to a term of supervision; or

E.               Payment during the term of supervised release/probation will commence within      (e.g. 30 or 60 days) after release
                 from imprisonment. The court will set the payment plan based on an assessment of the defendants ability to pay at
                 that time; or

F.               Special instructions regarding the payment of criminal monetary penalties:
                    Payments must be made by Check or Money Order, payable to: Clerk, U.S.D.C. and mailed to:
                       CLERK U.S.D.C.
                       2500 Tulare Street, Rm 1501
                       Fresno, CA 93721
                 Your check or money order must indicate your name and citation/case number shown above to ensure your account
                 is credited for payment received.
                 $30.00 in restitution will be sent to the victim, P.T.
Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is
due during imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’
Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

inline    Joint and Several

Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
and corresponding payee, if appropriate:

         The defendant shall pay the cost of prosecution.

         The defendant shall pay the following court cost(s):

         The defendant shall forfeit the defendant's interest in the following property to the United States:

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
(5) fine interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court
costs.
